             Case 1:18-cv-01068-EPG Document 74 Filed 04/07/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8
                              UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11    MICHELLE BUDWIG,                                   Case No. 1:18-cv-01068-EPG

12                   Plaintiff,
                                                         ORDER RE: STIPULATED REQUEST FOR
13           v.                                          DISMISSAL

14    ALLEGIANT AIR, LLC,
                                                         (ECF No. 73)
15                   Defendant.

16

17         Plaintiff Michelle Budwig and Defendant Allegiant Air, LLC, have filed a stipulation to

18    dismiss this matter. (ECF No. 73). In light of the stipulation, the case has ended and is

19    dismissed. See Fed. R. Civ. P. 41(a)(1); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir.

20    1997). Accordingly, the Clerk of the Court is respectfully directed to close this case.

21
     IT IS SO ORDERED.
22

23     Dated:     April 7, 2021                               /s/
                                                       UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
